UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6795


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DENARD EDWARD CARRINGTON, a/k/a Bird,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:09-cr-00160-JRS-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denard Edward Carrington, Appellant Pro Se. Angela Mastandrea-
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Denard Edward Carrington appeals the district court’s

order    denying     his    motion    for     declaratory    judgment     in   his

criminal case and a subsequent order denying reconsideration.

We   have   reviewed       the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States      v.   Carrington,   No.     3:09-cr-00160-JRS-1

(E.D. Va. May 23, 2011; June 21, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                          2